EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350, AS ADOPTED TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly report of Advanced Growing Systems, Inc., (the “Company”) on Form 10-Q for the period ended March 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Chris J. Nichols, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1359, as adopted pursuant to Section 906 of the Sarbanes-Oxley
